Citation Nr: 1641449	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  13-00 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel

INTRODUCTION

The Veteran served on active duty from November 1973 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the VA RO.  


FINDING OF FACT

The weight of the competent evidence of record is at least in equipoise as to whether the Veteran has sleep apnea as a result of active military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service connection for sleep apnea is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.311 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has granted the Veteran's claim of entitlement to service connection for sleep apnea; any error relating to the duties to notify and assist with respect to this claim is moot.  

In order to establish service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

With regard to the presence of a current disability, the Veteran has been diagnosed with obstructive sleep apnea.  
With regard to an in-service event or injury, while the Board acknowledges that the Veteran's service treatment records reveal no overt evidence of sleep apnea, the Veteran has submitted a number of lay statements attesting to his in-service sleep disturbances.  For example, in July 2010, the Veteran's former spouse, who was married to the Veteran from September 1989 to February 1996, indicated that the Veteran's sleep was often disturbed due to snoring, and it "seemed like he would stop breathing during the night and would gasp for breath and then jerk awake."  In December 2010, a friend who served with the Veteran, recalled him complaining of sleep difficulties in-service, and snoring "un-rhythmically . . . like he was gasping for air".  Affording the Veteran with the benefit of the doubt, an in-service event or injury has been shown. 

With regard to evidence of a nexus between the Veteran's obstructive sleep apnea and his military service, during his October 2015 hearing, the Veteran indicated that after leaving service, he continued to experience the same symptoms that he had experienced in service.  The Veteran took greater notice of these symptoms as he learned more about sleep apnea.  The Veteran ultimately sought treatment for these symptoms and received his current diagnosis.  

Under these circumstances, the Board finds that the Veteran's competent description of the symptoms that he experienced since service form the necessary connection between his in-service experience and current disability.  Accordingly, service connection for sleep apnea is warranted, and the Veteran's claim for service connection is granted.


ORDER

Service connection for sleep apnea is granted.


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


